GIVENS, Chief Justice.
This is a companion case to A. & H. Food Market, Inc. v. Riggs, 71 Idaho 416, 233 P.2d 420. The only difference between the two is that in this case the aggregate assessment against the petitioner-merchants was certified by the County Board of Commissioners to the State Tax Commission as $373,011, which was by appellant Commission increased in the sum of $186,505, making a total of $559,516 and so certified by the State Tax Commission to the County. The total amount was paid by the petitioner merchants and thereafter, one-third thereof was refunded to the petitioner-merchants by the County of Kootenai, and subsequent proceedings were identical with those detailed in Case No. 7746.
Upon the authority of that case, the Order striking the Complaint in Intervention herein is affirmed. Costs awarded to petitioners-respondents.
PORTER, TAYLOR, THOMAS and KEETON, JJ., concur.